IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION |
UNITED STATES OF AMERICA, ) SUPERSEDING
) INDICTMENT
Plaintiff, )
) JUDGE DONALD C. NUGENT
)
Jv: ) CASE NO. 1:19-CR-330
) Title 21, United States Code,
CLAYTON HALL, ) Sections 841(a)(1), (b)(1)(A),
GREGORY D. FRANKLIN IL, ) (b)(1)(B), (b)(1)(C) and 846;
) Title 18, United States Code,
Defendants. : ) Sections 922(g)(1), 924(a)(2) and

(c)()(A)

GENERAL ALLEGATIONS

At all times relevant to this Superseding Indictment, unless otherwise specified:

1. Before Defendant CLAYTON HALL committed the offenses charged in this
Superseding Indictment, HALL had a final conviction for a serious violent felony, namely, a
conviction under Ohio Revised Code Sections 2911.11, 2905.01, and 2941.141, to wit: a
conviction for Aggravated Burglary (F1) with 1-year Firearm Specification and Kidnapping (F2)
with 1-year Firearm Specification, in Case No. CR-02-431448-B in the Cuyahoga County Court
of Common Pleas, on or about May 8, 2003, for which he served more than 12 months of
imprisonment.

2. Before Defendant GREGORY D. FRANKLIN II committed the offenses charged
in this Superseding Indictment, FRANKLIN had a final conviction for a serious drug felony,
namely, a conviction under Ohio Revised Code Sections 2925.03 and 2941.141, to wit: a

conviction for Trafficking Offenses (F1) with 1-year Firearm Specification, in Case No. CR-12-
567598-B in the Cuyahoga County Court of Common Pleas, on or about March 21, 2013, for
which he served more than 12 months of imprisonment and for which he was released from
serving any term of imprisonment related to that offense within 15 years of the commencement
of each of the instant offenses charged in this Superseding Indictment.

3. Before FRANKLIN committed the offenses charged in this Superseding
Indictment, FRANKLIN had a final conviction for a serious drug felony, namely, a conviction
under Ohio Revised Code Sections 2925.03A(2) and 2941.141, to wit: a conviction for
Trafficking Offenses (F1) with 1-year Firearm Specification, in Case No. CR-07-492562-A in
the Cuyahoga County Court of Common Pleas, on or about March 13, 2007, for which he served
more than 12 months of imprisonment and for which he was released from serving any term of
imprisonment related to that offense within 15 years of the commencement of each of the instant
offenses charged in this Superseding Indictment.

4, Before FRANKLIN committed the offenses charged in this Superseding
Indictment, FRANKLIN had a final conviction for a serious violent felony, namely, a conviction
under Ohio Revised Code Sections 2903.11 and 2903.13, to wit: a conviction for Felonious
Assault of Peace Officer (F1) and Assault of a Peace Officer (F4), in Case No. CR-05-462297-A
in the Cuyahoga County Court of Common Pleas, on or about March 13, 2007, for which he

served more than 12 months of imprisonment.

COUNT 1
(Conspiracy to Distribute Controlled Substances, 21 U.S.C. § 846)
The Grand Jury charges:
5. The allegations contained in paragraphs 1 through 4 of this Superseding

Indictment are incorporated by reference as if stated fully herein.
6. From in or around February 2019 to on or about April 30, 2019, the exact dates
being unknown to the Grand Jury, in the Northern District of Ohio, Eastern Division, and
elsewhere, Defendants CLAYTON HALL and GREGORY D. FRANKLIN II did knowingly and
intentionally combine, conspire, confederate, and agree together and with each other and with
others known and unknown to the Grand Jury, to distribute 100 grams or more of a mixture and
substance containing a detectable amount of fentanyl analogues (valerylfentanyl, a Schedule I
controlled substance, and 4-ANPP, a Schedule II controlled substance), fentanyl, a Schedule II
controlled substance, and heroin, a Schedule I controlled substance, and 500 grams or more of a
mixture and substance containing a detectable amount of cocaine, a Schedule I controlled
substance, in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A), and
(b)(1)(B).

All in violation of Title 21, United States Code, Section 846.

COUNT 2
(Possession with Intent to Distribute Controlled Substances,
21 U.S.C. §§ 841(a)(1) and (b)(1)(C))
The Grand Jury further charges:

7. On or about October 25, 2018, in the Northern District of Ohio, Eastern Division,
Defendant CLAYTON HALL did knowingly and intentionally possess with intent to distribute a
mixture and substance containing a detectable amount of heroin, a Schedule I controlled

substance, and cocaine, a Schedule II controlled substance, in violation of Title 21, United States

Code, Sections 841(a)(1) and (b)(1)(C).
COUNT 3
(Possession with Intent to Distribute Cocaine,
21 U.S.C. §§ 841(a)(1) and (b)(1)(C))
The Grand Jury further charges:

8. On or about November 28, 2018, in the Northern District of Ohio, Eastern
Division, Defendant CLAYTON HALL did knowingly and intentionally possess with intent to
distribute a mixture and substance containing a detectable amount of cocaine, a Schedule II
controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and
(b)(1)(C).

COUNT 4
(Possession with Intent to Distribute Cocaine,
21 ULS.C. §§ 841(a)(1) and (b)(1)(C))
The Grand Jury further charges:

9, On or about February 4, 2019, in the Northern District of Ohio, Eastern Division,
Defendant CLAYTON HALL did knowingly and intentionally possess with intent to distribute
approximately 24.36 grams of a mixture and substance containing a detectable amount of
cocaine, a Schedule II controlled substance, in violation of Title 21, United States Code, Sections
841(a)(1) and (b)(1)(C).

COUNT 5
(Possession with Intent to Distribute Controlled Substances,
21 U.S.C. §§ 841(a)(1) and (b)(1)(C))
The Grand Jury further charges:

10. On or about February 4, 2019, in the Northern District of Ohio, Eastern Division,

Defendant CLAYTON HALL did knowingly and intentionally possess with intent to distribute

approximately 1.30 grams of a mixture and substance containing a detectable amount of heroin, a

Schedule I controlled substance; fentanyl, a Schedule II controlled substance; and cocaine, a
Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)
and (b)(1)(C).
COUNT 6 . |
(Possession with Intent to Distribute Controlled Substances,
21 U.S.C. §§ 841(a)(1) and (b)(1)(B))
The Grand Jury further charges:
11. ‘The allegations contained in paragraph | of this Superseding Indictment are
incorporated by reference as if stated fully herein.
12. On or about March 28, 2019, in the Northern District of Ohio, Eastern Division,
Defendant CLAYTON HALL did knowingly and intentionally possess with intent to distribute
approximately 40.04 grams of a mixture and substance containing a detectable amount of heroin,
a Schedule I controlled substance, and fentanyl, a Schedule II controlled substance;
approximately 5.48 grams of a mixture and substance containing a detectable amount of heroin, a
Schedule I controlled substance, fentanyl, a Schedule II controlled substance, and cocaine, a
Schedule II controlled substance; and approximately 5.46 grams of a mixture and substance
containing a detectable amount of heroin, a Schedule I controlled substance, acetylfentanyl, a
Schedule I controlled substance, fentanyl, a Schedule II controlled substance, and cocaine, a
Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)
and (b)(1)(B).
COUNT 7
(Possession with Intent to Distribute Cocaine Base (“Crack”),
21 U.S.C. §§ 841(a)(1) and (b)(1)(C))

The Grand Jury further charges:

13. On or about March 28, 2019, in the Northern District of Ohio, Eastern Division,

Defendant CLAYTON HALL did knowingly and intentionally possess with intent to distribute
approximately 12.25 grams of a mixture and substance containing a detectable amount of
cocaine base (“crack’’), a Schedule IH controlled substance, in violation of Title 21, United States
Code, Sections 841(a)(1) and (b)(1)(C).
COUNT 8
(Possession with Intent to Distribute Controlled Substances,
21 U.S.C. §§ 841(a)(1) and (b)(1)(A))
The Grand Jury further charges:

14. _—‘ The allegations contained in paragraphs 2 through 4 of this Superseding
Indictment are incorporated by reference as if stated fully herein.

15. On or about April 30, 2019, in the Northern District of Ohio, Eastern Division,
Defendant GREGORY D. FRANKLIN II did knowingly and intentionally possess with intent to
distribute approximately 319.32 grams of a mixture and substance containing a detectable
amount of fentanyl analogues (valerylfentanyl, a Schedule I controlled substance, and 4-ANPP, a
Schedule II controlled substance); fentanyl, a Schedule II controlled substance; and heroin, a
Schedule I controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)

-and (b)(1)(A).
COUNT 9
(Possession with Intent to Distribute Cocaine,
21 U.S.C. §§ 841(a)(1) and (b)(1)(B))
The Grand Jury further charges:

16. — The allegations contained in paragraphs 2 through 4 of this Superseding
Indictment are incorporated by reference as if stated fully herein.

17. On or about April 30, 2019, in the Northern District of Ohio, Eastern Division,

Defendant GREGORY D. FRANKLIN II did knowingly and intentionally possess with intent to

distribute approximately 527.59 grams of a mixture and substance containing a detectable
amount of cocaine, a Schedule II controlled substance, in violation of Title 21, United States
Code, Sections 841(a)(1) and (b)(1)(B).
COUNT 10
(Felon in Possession of Firearm and Ammunition,
18 U.S.C. §§ 922(g)(1) and 924(a)(2))
The Grand Jury further charges:

18. On or about April 30, 2019, in the Northern District of Ohio, Eastern Division,
Defendant GREGORY D. FRANKLIN II, knowing he had previously been convicted of crimes
punishable by imprisonment for terms exceeding one year, those being: Trafficking Offenses
(F1) with 1-year Firearm Specification, in Case No. CR-12-567598-B in the Cuyahoga County
Court of Common Pleas, on or about March 21, 2013; Trafficking Offenses (F1) with 1-year
Firearm Specification, in Case No. CR-07-492562-A in the Cuyahoga County Court of Common
Pleas, on or about March 13, 2007; Felonious Assault of Peace Officer (F1) and Assault of a
Peace Officer (F4), in Case No. CR-05-462297-A in the Cuyahoga County Court of Common
Pleas, on or about March 13, 2007, knowingly possessed in and affecting interstate commerce a
firearm, to wit: a Taurus, Model PT809, 9mm caliber semi-automatic pistol, bearing serial
number TJY24215, and 21 rounds of 9mm caliber ammunition, said firearm and ammunition
having been shipped and transported in interstate commerce, in violation of Title 18, United
States Code, Sections 922(g)(1) and 924(a)(2).

COUNT 11
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime,
18 U.S.C. § 924(c)(1)(A))
The Grand Jury further charges:

19. On or about April 30, 2019, in the Northern District of Ohio, Eastern Division,

Defendant GREGORY D. FRANKLIN II did knowingly possess a firearm, to wit: a Taurus,
Model PT809, 9mm caliber semi-automatic pistol, bearing serial number TJY24215, in
furtherance of a drug trafficking crime for which FRANKLIN may be prosecuted in a court of
the United States, that is, conspiracy to distribute controlled substances, in violation of Title 21,
United States Code, Section 846, as charged in Count I of this Superseding Indictment, and
possession with intent to distribute mixtures and substances containing controlled substances, in
violation of Title 21, United States Code, Section 841(a)(1), as charged in Counts 8 and 9 of this
Superseding Indictment, in violation of Title 18, United States Code, Section 924(c)(1)(A).
FORFEITURE
The Grand Jury further charges:

1. For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853 and Title 18, United States Code, Section 924(d), the allegations of Counts 1
through 11 are incorporated herein by reference. As a result of the foregoing offenses,
Defendants CLAYTON HALL and GREGORY D. FRANKLIN II shall forfeit to the United
States any and all property constituting, or derived from, any proceeds they obtained, directly or
indirectly, as the result of such violations; and any and all property used or intended to be used,
in any manner or part, to commit or to facilitate the commission of such violations, including but
not limited to the following:

a. $11,579.00 in U.S. currency seized on or about October 25, 2018;
b. $6,660.00 in U.S. currency seized on or about November 28, 2018;
C. $1,518.50 in U.S. currency seized on or about February 4, 2019;

d. $21,012.00 in U.S. currency seized on or about March 28, 2019; and,
e. Taurus, Model PT809, 9mm caliber semi-automatic pistol, bearing serial
number TJY24215, and 21 rounds of 9mm caliber ammunition seized on or about April

30, 2019.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
